Citation Nr: 1526323	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-09 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low back disability prior to June 2, 2014, and a rating in excess 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision, in part, continued a 10 percent rating for the low back disability, which was then characterized as degenerative disc disease (DDD) of the lumbosacral spine.

During the pendency of the appeal, by a September 2014 rating decision, the Veteran was granted an increased rating of 20 percent for his low back disability, which was recharacterized as lumbar intervertebral disc syndrome with degenerative arthritis, effective June 2, 2014.  The issue has therefore been characterized to reflect this current staged rating.

The appeal is remanded to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board videoconference hearing on his VA Form 9, which was received at the RO in April 2013.  A hearing was scheduled in May 2015, but the Veteran was not able to attend the hearing because a medical appointment and requested the hearing be rescheduled.  To ensure full compliance with due process requirements, a remand is required to reschedule the Veteran for his requested hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

The RO must place the Veteran's name on the docket for a videoconference hearing at the RO before the Board, according to the date of his request for such a hearing.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

